                      UN ITED STA TES DISTR ICT C O UR T
                      SO UTH ERN D ISTR ICT O F FLO RIDA
                              M IA M ID IV ISIO N

                          CASE N O .:1:14-CV-22739-JLK

U .S.COM M ODITY FUTURES TRAD IN G
COM M ISSION ,

      Plaintiff,


SOUTHERN TRU ST M ETA LS,INC.,
LORELEY OW RSEA S CORPOM TION ,
and RO BERT ESCO BIO,

      Ilefendants.


              O RD ER IM PO SING D ISG O R G EM EN T O N R EM AN D

      THIS M A TTER com esbeforethe Courton rem and from theU nited StatesCourtof

AppealsfortheEleventh Circuitw ith instructionsto considerequitablerem ediesotherthan

restitutionwithrespecttoDefendants'registrationviolationsthatarethesubjectofCount
4 ofthe CFTC'SComplaint. See CFTC v.S.Tr.M etals,Inc.,894 F.3d 1313,1319,1331-

32(11thCir.2018).
                                1. BA CK G RO U ND I

A.    The Eleventh Circuit'sO pinion and Instructions on Rem and

      ln itsopinion issued July 12,2018,the Eleventh Circuitaffirm ed thisCourt'sFinal

Judgm ententered againstSouthern TrustM etals,Inc.(tûST M etals'')and RobertEscobio

lTheCourtassum esfam iliarity w ith the factualbackground ofthiscase andw illtherefore
only discussthefactspertinentto thisorder.The factsandproceduralhistory arediscussèd
m ore fully in the Court'spriorordersand factualfindings. SeeD E 122,DE 166,D E 167.
forviolationsoftheCommodity ExchangeAct(the tûC.
                                               EA'').In addition to affinning the
Court'stsndingsofliability underallfourcounts ofthe CFTC'S Com plaint,the Eleventh

CircuitaffirmedtheCourt'sissuanceofinjunctiverelietlcivilpenalties,and$1,543,892in
restitution forthe leveraged-m etals schem e atissue in Counts 1through 3 ofthe CFTC'S

Complaint.SeeS.Tr.M etals,894 F.3d at1331-32.

      Atthe sametime,the Eleventh Circuitvacated the $559,725 restitution award for

custom erlossesassociated w ith Defendants'unregistered-futuresschem e,which involved

thefuturesand optionstransactionsatissue in Count4.1d. TheEleventh Circuitreasoned

thatrestitution isrestrictedtoCtlossesproximatelycausedby gthelviolation,''and therewas
insufficientevidence to show thatDefendants'failure to registerbefore accepting m oney

and ordersfrom the futuresand options custom ersw astheproxim ate cause ofthe trading

lossess'
       ufferedbythosecustomers.Seeid.at1331(emphasisadded).
      A saresult,theEleventh Circuitrem anded with instructionsto considerwhetherany

otherequitable rem edy is appropriate.1d. In doing so,the Eleventh Circuitktparticularly

notegdlthestatutory subsectionunderwhichthecourtmayorderthedisgorgementofgains,
inappropriatecircumstances,withoutregard toproximatecause.''1d.(citing 7U.S.C.j
13a-1(d)(3))(emphasisadded).
B.    TheParties'Subm issions

      On rem and,the Courtentered an orderdirecting thepartiesto tqle briefsaddressing

(1)theappropriate remedy forDefendants'registration violationsand (2)theappropriate
am ountto be aw arded. See DE 267.
      The CFTC subm itted its briefon M arch 5,2019. See DE 279. The CFTC argues

thatdisgorgementistheappropriateremedy,andthat$360,337 istheappropriateamount.
1d.at2. The CFTC notesthat,unlike restitution,which isrestricted to û:lossesproxim ately

caused''by theviolation,disgorgem entm ay be ordered upon ashow ing ofikgainsreceived

in connection with''aviolation.1d.at7 (quoting jj 13a-1(d)(3)(A),(B)).Applying that
tûgains received''language here,the CFTC contends thatdisgorgem entin the am ountof

$360,337isappropriatebasedon theCourt'sfinding thatST M etalscharged comm issions

to itsfuturescustomersintheam ountof$360,337.f#.at8 (citing Aug.29,2016Findings
ofFactand ConclusionsofLaw at10,DE 166).
      ()nM arch 22,2019,D efendantsfiledtheiropposing briefarguingthatdisgorgem ent

isimproperand thatno otherrem edies should be imposed fortheirregistration violations.

See Defs.'Br.,DE 294. D efendants firstargue thatthe CFTC w aived the rightto pursue

disgorgem entby only including restitution in itsproposed tsndingsoffactand conclusions

oflaw.1d.at4.DefendantsalsocontendthatEscobiocannotbeheldjointlyandseverally
liablefordisgorgem entw ith ST M etalsbecausetherewasno record evidenceshow ing that

Escobio him selfreceived any ofthe com m issions.1d.at5-8. Also,Defendants arguethat

disgorgem entcannotbe ordered againstST M etals either,because,undertheirreading ûf

the case law ,lûproxim ate cause m ustbe show n in every federalcause ofaction,''and the

CFTC cannotsatisfy the proxim ate cause requirem entfordisgorgem ent. 1d.at8.

      In addition to challenging disgorgem entasarem edy,Defendantscontesttheam ount

proposed by theCFTC.A ccordingto D efendants,disgorgem entism easuredby tknetgains,

taking accountofexpenses,''and here,theCFTC ûçpresented no evidenceto dem onstraie
Southern TrustM etals'netgains,accounting forexpensesassociated w ith thetransactions

and com m issionssplitwith brokers.''1d.at10-11.Finally,D efendantsargue thatsuch an

aw ard would am ountto an excessivefinein violation oftheEighth Am endm ent.1d.at 11.

                                  lI. D ISCU SSIO N

A.    Ilisgorgem entU nder the Com m odity Exchange A ct

       Section 13a-1(d)(3)oftheCEA codifiestheequitableremediesthatmaybeimposed
forviolationsofthe statute. Itreads:

      In any action broughtunderthissection,the Com m ission m ay seek,and the
      courtm ay im pose,on apropershowing,on any person found in the action to
      have com m itted any violation,equitable rem ediesincluding--


          (B)disgorgementofgainsreceived in connection with suchviolation.
7 U.S.C.j 13a-1(d)(3)(B).A ssumm arizedby theEleventh Circuit,theCEA lûauthorizes
districtcourts to impose equitable rem edies,including disgorgem ent,upon a finding that

the defendanthasviolated any ofitsprovisions.'' CF FC v.Amerm an,645 F.A pp'x 938,

943 (11th Cir.2016).
      ûo isgorgementisanequitableremedyintendedtopreventunjustenrichment.''SEC
v.M onterosso,756 F.3d 1326,1337 (11th Cir.2014).To supportadisgorgem entorder,
ûûltlhe CFTC need only Sproduce a reasonable approximation ofa defendant'sill-gotten
gains.'''Amerman,645F.App'x at943 (quotingSEC v.Calvo,378F.3d 1211,1217(11th
Cir.2004))*
          ,CFTC v.Sldoti,178F.3d 1132,1138 (11th Cir.1999). ûûExactitude isnota
requirem ent;so long asthe m easure ofdisgorgem entis reasonable,any risk ofuncertainty
should fallon the w rongdoerwhose illegalconductcreated thatuncertainty.'' Amerman,

645F.App'x at943 (internalquotation marksomitted).
B.     D isgorgem entisA ppropriate for Defendants'R egistration V iolations

       UndertheCEA,disgorgem entm ay beordered on açtpropershowing (thataperson
haslcommitted any violation''ofthestatute.Amerman,645 F.App'x at944(emphasisin
original).TheEleventh Circuithasrecognizedthat$û$galny violation'includesregistration
violations.''1d.l A ccordingly,disgorgem entw ould be appropriate forany gainsreceived

in connection with D efendants'registration violations.A sdiscussed below ,theCourtfinds

thatsuch gains are adequately supported by the record.

       Atthesummaryjudgmentstage,theCourtfoundbothSTM etalsandEscobioliable
asam atterof1aw fortheregistrationviolationsthatw ere asserted in Count4 oftheCFTC'S

Com plaint. See DE 122 at9-10. Those violationsinvolved Defendants accepting m oney

and ordersforcom m odity futuresand optionstradesw ithouthaving registered asa Skfutures

com m ission m erchant''w ith the Com m ission.D E 122 at10,
                                                           .seealso Com pl.Count4,D E

     M oreover,the Court's factualfindings described the ûûlosses''and ççgains''stem m ing



2Asthe Courtpreviously explained (DE 166 at20),theunregistered futuresschemewas
no m ere technicalviolation ofthe law . See Stotler & Co.v.CFFC,855 F.2d 1288,1293
(7th Cir.1988)(çûRegistration isthekingpin in thestatutory machinery oftheCommodity
Exchange A ct,giving the Com m ission the inform ation aboutparticipants in com m odity
trading which itso vitally requires to can'
                                          y outitsotherstatutory functions ofm onitoring
and enforcingtheAct.'')(bracketsomitted).
3 Specifically, Defendantsviolated j6d(a)ofthe CEA,which makesitunlawfulGû
                                                                         to bea
futures com m ission m erchant''w ithouttsrstregistering with the Com m ission. 7 U .S.C.A .
j 6d(a). A lifuturescom mission m erchant''isdefined to include,am ong otherthings,q
                                                                                   a
person w ho is engaged in accepting orders for the purchase or sale of a com m odity f4r
futuredeliveryorany com modity option.1d.j 1a(28).
from thisunregistered futuresschem e.SeeDE 166 at9-10.A lthough the Court'sfindings

focusedprim arily on custom erlosses,theCourtalsodescribed gainsreceived by ST M etals

in findingthatitcharged commissionstoitsfuturescustom ersin theamountof$360,337.

1d.at10;see also FinalJudgmentat6 (describing kithetotalmonetary gain to Defendants
of$360,33755astheamountthatST MetalsCkchargeditsgqfuturescustomersinconnection
withtheviolations...describedinCount4oftheComplaint').
      A ccordingly,the Court'sprior orders and findings supportthe conclusion thatthe

com m issionscharged to ST M etals'sfuturescustom ersconstitute ill-gotten gainsreceived

in connection with Defendants'registrationviolations,and that$360,337 isaûûreasonable

approximationof(thosejill-gottengains,''Amerman,645F.App'xat943.
      Defendants'A rgum entsA gainstD isgorgem ent

      1.     W aiver

      Defendantsargue thatthe CFTC w aived any rightto requestdisgorgem entby only

including restitution in itspost-trialbriefing and proposed findingsoffactand conclusions

oflaw . D efs.'Br.4.

      The Courtrespectfully disagrees. Defendants cite no case 1aw from the Eleventh

Circuitonthisissue,and therecorddoesnotsupportDefendants'argumentthattheCFTC

failed to requestdisgorgem entattrial.1d. lndeed,the CFTC specifically stated:tûForthe

futures,theunregistered futuresclaimsthe CFTC isseeking disgorgem entof$360,334.5'
TrialTr.45:25-46:2,DE 161.
      2.     Jointand SeveralLiability

      IlefendantsalsoarguethatMr.Escobio cannotbeheldjointly and severallyliable
fordisgorgem entwith ST M etals,because there was no evidence or finding thatEscobio

him selfreceived any ofthecom m issions. Defs.'Br.5-8.

      The Courtis notpersuaded. The Eleventh Circtlithas speciscally recognized that

ûildlisgorgement...may bejointand several.''SeeFTC v.F'
                                                      rzrUniversalMgmt,LLC,
877F.3d1234,1239(11thCir.2017).lndeed,theEleventhCircuithasafsrmedjoint-and-
severaldisgorgem entaw ardsin severalcases where defendantsm ade the sam e argum ent

thatEscobio raiseshere.See,e.g.,FTC v.W illiams,ScottttAssociates,679 F.App'x 836,

839-40(11thCir.2017)(afGrmingjoint-and-severaldisgorgementawardoverdefendant's
argumentthatûkheshouldberesponsibleonlyfortheamounthepersonallyreceived'');l1''
                                                                              tlzr

UniversalMgmt,877F.3dat1243(affirmingjoint-and-severaldisgorgementawardover
defendant'sargumentthatûûitcan beforced to disgorgeonly theamountitretained'');SEC
v.Monterosso,557 F.App'x 917,928-29 (11th Cir.2014)(affirmingjoint-and-several
disgorgementaward overdefendant'sargum entthatçsitwould be inequitableto hold hiin

liablefordisgorgem entwhen hedidnotreceiveproceeds'').M oreover,becausetheCourt
found as am atterof1aw thatEscobio w asa ûlcontrolling person''underthe CEA ,he Sûm ay

be held liable for(thejviolation ...to thesame extentasgthe)controlled person'' i.e.,
jointly and severallywith ST M etals.See7U.S.C.A.j 13c(b).
      Intheirbrief,D efendantsrely heavily on theSuprem eCourt'sdecision in H oneycutt

v.UnitedStates,137 S.Ct.1626,1635 (2017).InHoneycutt,theSuprem eCourtheldthat
acriminalforfeiturestatutedidnotperm itadefendanttobeheldjointly andseverallyliable
forproperty thathis co-conspiratorderived from the crim e,butthatthe defendanthim self

did notacquire.1d.at1630.Applying thatreasoning here,D efendantsarguethatthe CEA

silnilarly doesnotperm itdisgorgem entagainstEscobio,wherethere isno evidencethathe

personally received the com m issionscharged by ST M etals. See Defs.'Br.5.

      Defendants'relianceon Honeycuttism isplaced.'
                                                  UnlikethedefendantinH oneycutt,

therecord supportsthe finding thatEscobio did receivem onetary gains in connection w ith

the registration violations. See,e.g.,A ug.29,2016 Findings ofFactand Conclusionsof

Law at24(tsndingthatGD efendants'monetarygainfrom thetransactionsatissue''includes
I'thecommissionscharged inconnectionwith theunregisteredfuturessales'')(emphasis
added);Apr.7,2016 OrderGranting PartialSummary Judgmentat10 (finding Escobio
liable asthe controlling person ofST M etals,noting thathewaststhe largestshareholdir
in theH olding Com pany,w hich ow nsboth ST M etalsand Loreley''and ûûa signatory to ST

M etalsandLoreley'sbank accounts,andhadauthoritytotransferm oney toand from thoje

accounts'').
      ln any event,the Courtdoesnotagree thatthe crim inalforfeiture statute discussed

in H oneycuttisanalogousto the CEA 'S disgorgem entprovision atissue here. U nlike the

forfeiture statute,which appliesonly to the particulardefendantw ho obtained the tainted

property,the CEA 'S disgorgem entprovision applies to k'any person found in the action to

have comm itted any violation''- regardless ofw hetherthatperson w asalso the one w ho

personally tûreceived''the ill-gotten gains. Compare21U.S.C.j 853(a)(1),with 7 U.S.C.
j l3a-1(d)(3).


                                           8
      3.     Proxim ate Cause

      Defendantsnextargue thatûûproxim ate causem ustbe show n in every federalcause

ofactionr''and thatthere isno evidence show ing thatcustom ersauthorized thefuturesand

optionstradesbecauseo/Defendants'ûûpresumedregisteredfuturecommission merchant
status.''Defs.'Br.10 (citingBankofAm.Corp.v.City ofM iami,137 S.Ct.1296,1305
(2017)).TheCourtisnotpersuadedby Defendants'proximatecauseargument.
      In rem anding this case,the Eleventh C ircuitexpressly observed thatdisgorgem ent

m ay be ordered,isin appropriate circum stances,withoutregard toproxim ate cause.''S.rr.

Mttals,894 F.3d at 1331 (emphasisadded).Also,theCourtdisagreeswith Defendants'
readingoftheSupremeCourt'sBankofAmericaopinionasrequiringproximatecauseûtin
every federalcause ofaction.'' See Defs.'Br.8. lnstead,the Suprem e Courtstated that

proximatecauseisrequiredktina1lcasesoflossv''BankofAm.,137S.Ct.at1305(emphasis
added),such astheCity'salleged lossofproperty-taxrevenue.Butdisgorgementéûfocuses
on till-gotten gainsy'notthe victim 's losses.'' Amerm an,645 F.A pp'x at944. Thus,the

Courtdoesnotagree thatdisgorgem entrequiresa showing ofproxim ate cause.

      4.     Deduction ofExpenses

      N ext,D efendantscontend thatthe CFTC'Sproposed am ountofdisgorgem entisnot

supported by the record,arguing thatno evidencew aspresented to show ST M etals'skûnet

gains,accountingforexpensesassociatedwiththetransactionsand comm issionssplitwiih
                                                                                     (
brokers.''Defs.'Br.10.Accordingto Defendants,theSupreme CourtinKokeshv.SEC
137 S.Ct.1635,1644-45 (2017),çtheld traditionalcomm on law disgorgementmeasures
netgains,taking accountofexpenses.'' 1d.at 11.

                                          9
      The Eleventh Circuithasalready answered this question,agreeing with the Second

Circuit's view thatûsdefendants in a disgorgem ent action are not entitled to deduct costs

associated w ith com m itting their illegal acts.'' FFC v. Wash.D ata Res.,Inc.,704 F.3d

1323,1325(11thCir.2013)(internalquotationmarksomitted);seealsoSEC v.Aerokinetic
fkcr.
    g.,pCorp.,444F.App'x382,385(11thCir.2011)(aft
                                                srmingdisgorgementawardand
rejectingargumentthatdistrictcourttûshouldhaveoffset(thedefendants'ill-gottengainsl
bythe$538,518inexpensesthey legitim ately incurred,''notingthecasesçûoverwhelmingly
hold thathow a defendantchoosesto spend hisill-gotten gains,w hetheritbe forbusinejs

expenses,personaluse,orotherwise,isimmaterialto disgorgemenf')(internalquotation
marksomitted).
      M oreover,theCourtdoesnotagreew ith Defendants'reading oftheKokesh opinion.

Thenarrow issueinKokeshwassimplywhetheranSEC disgorgementactionissubjectto
thefive-yearstatute oflim itationsgoverning actionsforthe enforcem entofa civilpenalty.

SeeKokesh,137 S.Ct.at 1642 n.3. A lso,the Courtnoted thatdisgorgem enttûsom etim es

is ordered withoutconsideration ofa defendant's expenses,''see id.at 1644,and carefully

disclaim ed reaching any holding on the propriety of such disgorgem entorders,see id.at

1642 n.3 (ûçNothing in this opinion should be interpreted as an opinion ...on whether
courtshaveproperly applied disgorgementprinciplesin thiscontext.'').
      5.     Excessive Fines Clause                                                     :
                                                                                        r
      Finally,Defendantsm ake a constitutionalargum ent,arguing thatçûM r.Escobio has

alreadypaidorbeenheldliableforatotalof$425,000infinesandcivilmonetarypenalties,
stretching back to theNFA enforcem entaction thatpreceded thiscase.''See Defs.'Br.11.
                                           10                                           i
                                                                                        )
û;To tack anotherpenalty on top ofthese penalties,''Defendants argue,lûw ould am ountto

an excessivefinein violationgjoftheEighthAmendment.''1d.
      The Courtrespectfully disagrees w ith D efendants'Eighth Am endm entargum ent.

TheEighth Am endm ent'sprohibition on ûûexcessivefines''éElim itsthe governm ent'spow er

to extractpaym ents ...as punishm ent for som e offense.'' Timbs v.Indiana, 139 S.Ct.

682,688(2019).Evenassumingdisgorgementcouldbeconsideredikpunishment''subject
totheExcessiveFinesClause,ordering D efendantsto return thecom m issionsthey charged

whileacting asan unregistered futuresm erchantishardly ksexcessive.''A sthe Courtfound

afterholding a three-day bench trial,D efendants'violationsw ere ûûegregious,system atic,

and calculated.'' FindingsofFactand Conclusions ofLaw at24. Indeed,w hile courts ih

thisCircuithave issued penaltiesrepresenting trèle them onetary gain to defendantsin
comparablecases,seeid.(citingcases),thisCourtimposedapenaltytotalingjustone-third
                                                                                        (
ofDefendants'm onetary gain,in partbecause Defendantsw ere already required to m akj     e
                                                                                         i
fullrestitution to theirvictim s. A signifcantportion ofthatrestitution obligation hasnow1

been vacated,however,and a$360,337 disgorgementorderisstillfarlessthan triplethe
m onetary gain thatcould havebeen im posed asa civilpenalty.

                                 111. C O NC LU SIO N

      Accordingly,based on the foregoing factualfindingsand legalauthority,theCouft
                                                                                        (
hereby findsthatdisgorgementin theamountof$360,337 isappropriate forDefendantj5'
registration violations atissue in Count4 ofthe CFTC'S Com plaint,w hich shallreplate
                                                                                    )


the$559,725 restitution award vacated by theEleventh Circuitassetforth in the Court's

August29,2016FinalJudgment(DE 167).
                                           11
                                                                                  1
                                                                                  !
                                                                                  !
      PursuanttoFed.R.Civ.P.58(a),ajudgmentsettingforththespecisctermsofthe
disgorgem entaw ard w illbe setoutin a separatedocum ent.

       DO NE AND O RD ER ED in Cham bersattheJam esLaw renceK ing FederalJustice
                                                                                   ;
Building and U nited States Courthouse,atM iam i,Florida,this30th day ofM ay,2019. '
                                                                                   é



                                             '
                                                 W          K JâP mu G    M
                                                                                  j
                                                 JAM ES LAW RENCE KIN G           r
                                                 UN ITED STA TES D ISTRICT JUD GE r

cc:   AIlCounselofRecord
